Citation Nr: 1618893	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD) with past left knee scope for the period prior to May 29, 2009.

2.  Entitlement to a rating in excess of 10 percent for left knee DJD with past left knee scope for the period on and after July 1, 2010.

3.  Entitlement to a rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Marine Corps from December 2002 to December 2006. He had service in Southwest Asia and his military decorations include the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Houston, Texas, Regional Office (RO) which denied a rating in excess of 10 percent for left knee DJD. In an April 2010 decision, the RO granted the Veteran a temporary total evaluation based on surgical or other treatment necessitating convalescence, effective May 29, 2009, and a 10 percent rating effective July 1, 2010. In a May 2015 decision, the RO granted a separate 10 percent rating for left knee instability, effective April 23, 2015.


FINDINGS OF FACT

1.  For the period prior to May 29, 2009, the Veteran's left knee disability has been shown to be manifested by no more than DJD, chondromalacia of the lateral femoral condyle, plica synovialis, swelling, pain, tenderness to palpation, minimal effusion, flexion to 140 degrees with pain and extension to 0 degrees, and increased pain on repeated use.

2.  For the period on and after July 1, 2010, the Veteran's left knee disability has been shown to be manifested by no more than pain, flare-ups, tenderness limitation of flexion to 130 degrees with pain and extension to 0 degrees with pain, pain on weight bearing, and medial and lateral instability of 0-5 millimeters.

3.  The Veteran's left knee disability has exhibited only slight lateral instability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee DJD with past left knee scope for the period prior to May 29, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2015).

2.  The criteria for a rating in excess of 10 percent for left knee DJD with past left knee scope for the period on and after July 1, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2015).

3.  The criteria for a rating in excess of 10 percent for left knee instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a June 2008 notice which informed him of the evidence generally needed to support claims for entitlement to an increased rating for his left knee disability; what actions he needed to undertake; and how VA would assist him in developing his claims. The June 2008 notice was issued to the Veteran prior to the September 2008 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist as to the issue of an increased rating for the Veteran's left knee disability have been met.

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Traumatic arthritis is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees. 38 C.F.R. § 4.71, Plate II. Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257.
	
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

In May 2008, the Veteran filed a claim for an increased rating for his left knee disability. He stated that he was having pain, difficulty walking, difficulty working out, and that his knee was swelling.

In July 2008, the Veteran was afforded a VA examination for his left knee disability. The Veteran reported symptoms of weakness, swelling, giving way, lack of endurance, and pain with hyperextension. He stated that the pain in his knee travels down to his toes. The Veteran reported difficulty climbing stairs due to his knee disability. On examination, there was no weakness, subluxation, locking pain, genu recurvatum, or crepitus. Range of motion of the left knee was flexion to 140 degrees with pain and extension to 0 degrees. There was no additional limitation of motion or weakness, but there was additional pain, after repetitive use. Stability tests were all within normal limits. The Veteran was diagnosed with left knee DJD.

An October 2008 private magnetic resonance imaging (MRI) report stated that the Veteran had a small tear in the lateral meniscus of the left knee, that there was evidence of intermediate grade chondromalacia of the medial and lateral compartments, there was a high-grade bond contusion involving the lateral femoral condyle and lateral tibial plateau, and that there was evidence of a tear in the anterior cruciate ligament (ACL).

A December 2008 VA treatment record conveyed that the Veteran reported frequent sharp pain, especially when walking or climbing stairs, a "popping" sensation, and frequent swelling. He denied any instability. On examination, his left knee exhibited no effusion, instability, or crepitus. There was some mild tenderness to palpation that was made worse with external rotation. He was given a steroid injection in his knee. A January 2009 VA treatment record states that the knee injection did not decrease the pain or swelling. He exhibited minimal effusion, some tenderness to palpation, no patellar grind, and no laxity. He had pain on passive motion. A March 2009 VA treatment record stated that the Veteran complained his left knee pain was getting progressively worse.

An April 2009 private treatment record conveyed that the Veteran had a left knee medial meniscus tear and was scheduled for arthroscopic surgery. A May 2009 VA treatment record stated that the Veteran's left knee had tenderness to palpation but no instability.

A May 2009 private treatment record documented that the Veteran underwent left knee surgery. The preoperative diagnosis was torn medial meniscus. It was determined that there was no tear in the ACL, although there was some laxity in the ligament. The lateral meniscus did not have a tear. There was a structure impinging on the patellofemoral joint which was resected. The postoperative diagnosis was chondromalacia of the lateral femoral condyle and plica synovialis.

A June 2009 private treatment record stated that the Veteran's left knee discomfort was gone after the surgery and that he only had some soreness on flexion. A July 2009 private treatment record stated that the Veteran had full range of motion and no pain on movement. A May 2010 written statement from the Veteran noted that he continued to have pain in his knee and that some days his knee gave out while doing household chores. He stated that he had increasing pain and difficulty with mobility.

In April 2015, the Veteran was afforded a VA examination. The Veteran reported flare-ups of left knee pain while working out and a sensation like something is moving and that his ACL is going to tear again. He also reported flare-ups while climbing stairs, swelling, and a sensation of pressure to the back of the knee. He did not report any functional loss or impairment, including during repeated use. On examination, he exhibited limitation of flexion to 130 degrees with pain and extension to 0 degrees with pain. He exhibited pain on weight bearing, mild tenderness of his ACL and medial collateral ligament (MCL) regions. He exhibited no functional loss on repeated use. The examiner noted that the Veteran's examination was not being conducted immediately after repeated use over time or during a flare-up and that the results on examination showing no decreased ability or limitation in range of motion after repeated use were inconsistent with the Veteran's statements that he did have functional loss with repeated use over time and during flare-ups. The examiner noted that there was no ankylosis or recurrent subluxation, but that joint instability tests revealed medial and lateral instability of 0-5 millimeters. There was no swelling or posterior pain. The examiner discussed that the Veteran reported history of a meniscal tear, episodes of joint pain, and his arthroscopic surgery, but noted that she could not locate MRI results, a surgical record, or a postoperative report from his private physician in the record. The examiner further stated that the Veteran's left knee disorder would impact his ability to perform occupational tasks as he must avoid stairs and heavy weight bearing to avoid pain and swelling. Although the examiner stated that the Veteran had diagnoses of knee strain, ACL tear, traumatic arthritis, and inflammatory conditions, she could not review his operative reports, which refuted some of the previous diagnoses. Therefore, the diagnoses advanced and the discussions of the Veteran's knee disorder history are of low probative value. 

For the period prior to May 29, 2009, the Veteran's left knee disability has been shown to be manifested by no more than DJD, chondromalacia of the lateral femoral condyle, plica synovialis, swelling, pain, tenderness to palpation, minimal effusion, flexion to 140 degrees with pain and extension to 0 degrees, and increased pain on repeated use.

For the period on and after July 1, 2010, the Veteran's left knee disability has been shown to be manifested by no more than pain, flare-ups, tenderness limitation of flexion to 130 degrees with pain and extension to 0 degrees with pain, pain on weight bearing, and medial and lateral instability of 0-5 millimeters.

Given these facts, the Board finds that the current 10 percent rating for DJD with past knee scope and 10 percent rating for instability adequately reflects the Veteran's left knee limitation of motion and functional impairment during the relevant periods. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A higher rating for DJD with past knee scope would only be warranted if the Veteran exhibited flexion limited to 30 degrees. A higher rating for instability would only be warranted if the Veteran exhibited moderate lateral instability, which is indicated on the April 2015 VA examination report as 5-10 millimeters.

The Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). An evaluation in excess of the one currently assigned for the Veteran's left knee disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned. Specifically, while the Veteran has complained of pain flare-ups; functional loss due to pain on repeated use; and pain during exercise and climbing stairs, the evidence does not indicate that these flare-ups and pain limit his ability to function to the point necessary for a higher rating.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of entitlement to an extra-schedular evaluation for his service-connected left knee disability under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, and 5260, reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, the functional impairment of the left knee including limitation of motion and instability. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment. Indeed, the report of the April 2015 VA examination stated that the Veteran is currently working at a school as a teacher and coach.


ORDER

Entitlement to a rating in excess of 10 percent for left knee DJD with past left knee scope for the period prior to May 29, 2009, is denied.

Entitlement to a rating in excess of 10 percent for left knee DJD with past left knee scope for the period on and after July 1, 2010, is denied.

Entitlement to a rating in excess of 10 percent for left knee instability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


